Exhibit 10(d)

[INDEMNITEE’S NAME]

INDEMNITY AGREEMENT

THIS INDEMNITY AGREEMENT (“AGREEMENT”), effective as of ________________, is
entered into by and between WD-40 COMPANY, a Delaware corporation (the
“CORPORATION”), and [INDEMNITEE’S NAME] (the “INDEMNITEE”).

W I T N E S S E T H:

WHEREAS, Indemnitee is a member of the board of directors of the Corporation or
a subsidiary of the Corporation (the “BOARD OF DIRECTORS”) or is an officer of
the Corporation or a subsidiary of the Corporation, and in such capacity is
performing a valuable service for the Corporation; and

WHEREAS, competent persons have become reluctant to serve corporations as
directors, officers or in other capacities unless they are provided with
protection from the risk of personal claims and actions against them arising out
of their service to and activities on behalf of such corporations; and

WHEREAS, the Corporation has provided in the Certificate of Incorporation of the
Corporation (the “CERTIFICATE OF INCORPORATION”) that a director’s liability to
the Corporation’s stockholders for monetary damages shall be eliminated to the
fullest extent permissible under Delaware law (with certain limited exceptions),
and further has provided in the Certificate of Incorporation that the
Corporation will indemnify its directors and officers to the maximum extent
permitted under applicable law; and

WHEREAS, Indemnitee is willing to serve, continue to serve, and take on
additional service for or on behalf of the Corporation on the condition that he
or she be indemnified as herein provided; and

WHEREAS, it is intended that Indemnitee shall be paid promptly by the
Corporation all amounts necessary to effectuate in full the indemnity provided
herein;

NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and intending to be legally bound hereby, the parties hereto agree as
follows:

1. SERVICES BY INDEMNITEE. Indemnitee agrees to serve as a director or officer
of the Corporation or any subsidiary of the Corporation so long as he or she is
duly appointed or elected and qualified in accordance with the applicable
provisions of Certificate of Incorporation and Bylaws of the Corporation or any
subsidiary of the Corporation and until such time as he or she resigns or fails
to stand for election or is removed from his or her position. Indemnitee may at
any time and for any reason resign or be removed from such position (subject to
any other contractual obligation or other obligation imposed by operation of
law), without affecting the indemnification agreed to hereunder, in which event
the Corporation shall have no obligation under this Agreement to continue
Indemnitee in any such position.

2. Proceedings Other than Proceedings by or in the Right of the Corporation.

(a) The Corporation shall indemnify Indemnitee against Expenses and Liabilities
incurred in connection with any Proceeding arising out of acts or omissions of
Indemnitee occurring during Indemnitee’s service as a director or as an officer
of the Corporation or any subsidiary of the Corporation, other than a Proceeding
by or in the right of the Corporation against Indemnitee, to the fullest extent
permitted by applicable law or the Certificate of Incorporation (as such law or
the Certificate of Incorporation may be amended from time to time, but only to
the



--------------------------------------------------------------------------------

 

extent that any such amendment permits the Corporation to provide broader
indemnification rights than such law or the Certificate of Incorporation
permitted the Corporation to provide before such amendment), so long as
Indemnitee has acted in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Corporation and,
with respect to any criminal Proceeding, Indemnitee had no reasonable cause to
believe that Indemnitee’s conduct was unlawful.

(b) Indemnitee shall be paid promptly by the Corporation all amounts necessary
to effectuate the foregoing indemnity.

3. INDEMNIFICATION FOR PROCEEDINGS BY OR IN THE RIGHT OF THE CORPORATION.

(a) The Corporation shall indemnify Indemnitee against Expenses and Liabilities
incurred in connection with any Proceeding by or in the right of the Corporation
against Indemnitee and arising out of acts or omissions of Indemnitee occurring
during Indemnitee’s service as a director or as an officer of the Corporation or
any subsidiary of the Corporation to the fullest extent permitted by applicable
law or the Certificate of Incorporation (as such law or the Certificate of
Incorporation may be amended from time to time, but only to the extent that any
such amendment permits the Corporation to provide broader indemnification rights
than such law or the Certificate of Incorporation permitted the Corporation to
provide before such amendment), so long as Indemnitee acted in good faith and in
a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation AND except that no indemnification shall be made in
respect of any claim, issue or matter as to which Indemnitee shall have been
adjudged to be liable to the Corporation unless and only to the extent that the
Delaware Court of Chancery or the court in which such Proceeding was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnification for Expenses and Liabilities incurred in
connection with any such claim, issue or matter (as the Delaware Court of
Chancery or such other court shall deem proper).

(b) Indemnitee shall be paid promptly by the Corporation all amounts necessary
to effectuate the foregoing indemnity.

4. INDEMNIFICATION UNDER CERTIFICATE OF INCORPORATION. The right to
indemnification provided for in the Certificate of Incorporation (as the
Certificate of Incorporation may be amended from time to time, but only to the
extent that any such amendment permits the Corporation to provide broader
indemnification rights than the Certificate of Incorporation permitted the
Corporation to provide before such amendment) shall be presumed to have been
relied upon by Indemnitee in serving or continuing to serve the Corporation and
shall be enforceable as a contract right.

5. INDEMNIFICATION FOR EXPENSES OF A PARTY WHO IS WHOLLY OR PARTLY SUCCESSFUL.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is a party to and is successful, on the merits or otherwise, in any
Proceeding arising out of acts or omissions of Indemnitee occurring during
Indemnitee’s service as a director or officer of the Corporation or any
subsidiary of the Corporation, he or she shall be indemnified against Expenses
and Liabilities actually and reasonably incurred by him or her or on his or her
behalf in connection therewith. If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Corporation
shall indemnify Indemnitee against all Expenses and Liabilities actually and
reasonably incurred by him or her or on his or her behalf in connection with
each successfully resolved claim, issue or matter. For the purposes of this
Section and without limiting the foregoing, the termination of any claim, issue
or matter in any such Proceeding by dismissal, with or without prejudice, shall
be deemed to be a successful result as to such claim, issue or matter.

6. ADVANCEMENT OF EXPENSES. All reasonable Expenses incurred by or on behalf of
Indemnitee shall be advanced from time to time by the Corporation to Indemnitee
within thirty (30) days after the Corporation’s



--------------------------------------------------------------------------------

 

receipt of a written request for an advance of Expenses, whether prior to or
after final disposition of a Proceeding (except to the extent that there has
been a Final Adverse Determination that Indemnitee is not entitled to be
indemnified for such Expenses). The written request for an advancement of any
and all Expenses under this paragraph shall contain reasonable detail of the
Expenses incurred by Indemnitee. Indemnitee hereby agrees to repay the amounts
advanced if it is ultimately determined that Indemnitee is not entitled to be
indemnified pursuant to the terms of this Agreement.

7. LIMITATIONS. The foregoing indemnity and advancement of Expenses shall apply
only to the extent that Indemnitee has not been indemnified and reimbursed
pursuant to such insurance as the Corporation may maintain for Indemnitee’s
benefit, or otherwise; provided, however, that notwithstanding the availability
of such other indemnification and reimbursement, Indemnitee may claim
indemnification and advancement of Expenses pursuant to this Agreement by
assigning to the Corporation, at its request, Indemnitee’s claims under such
insurance to the extent Indemnitee has been paid by the Corporation.

8. INSURANCE AND FUNDING. The Corporation may purchase and maintain insurance to
protect itself and/or Indemnitee against any Expenses and Liabilities in
connection with any Proceeding to the fullest extent permitted by applicable
laws. The Corporation may create a trust fund, grant an interest or use other
means (including, without limitation, a letter of credit) to ensure the payment
of such amounts as may be necessary to effect indemnification or advancement of
Expenses as provided in this Agreement.

9. PROCEDURE FOR DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION.

(a) Whenever Indemnitee believes that he or she is entitled to indemnification
pursuant to this Agreement, Indemnitee shall submit a written request for
indemnification to the Corporation. Any request for indemnification shall
include sufficient documentation or information reasonably available to
Indemnitee to support his or her claim for indemnification. Indemnitee shall
submit such claim for indemnification within a reasonable time not to exceed
five years after any judgment, order, settlement, dismissal, arbitration award,
conviction, acceptance of a plea of nolo contendere or its equivalent, final
termination or other disposition or partial disposition of any Proceeding,
whichever is the later date for which Indemnitee requests indemnification. The
President or the Secretary or other appropriate officer shall, promptly upon
receipt of Indemnitee’s request for indemnification, advise the Board of
Directors in writing that Indemnitee has made such request. Determination of
Indemnitee’s entitlement to indemnification shall be made not later than ninety
(90) days after the Corporation’s receipt of his or her written request for such
indemnification.

(b) The Indemnitee shall be entitled to select the forum in which Indemnitee’s
request for indemnification will be heard, which selection shall be included in
the written request for indemnification required in Section 9(a). The forum
shall be any one of the following:

(i) The stockholders of the Corporation;

(ii) A quorum of the Board of Directors consisting of Disinterested Directors;
or

(iii) Independent Legal Counsel, who shall make the determination in a written
opinion.

If Indemnitee fails to make such designation, his or her claim shall be
determined by an appropriate court of the State of Delaware.

(c) Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or



--------------------------------------------------------------------------------

 

expenses (including attorneys’ fees and disbursements) incurred by Indemnitee in
so cooperating with the person, persons or entity making such determination
shall be borne by the Corporation (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) and the Corporation hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.

10. PRESUMPTION AND EFFECTS OF CERTAIN PROCEEDINGS.

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall presume
that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 9(a) of this Agreement, and the Corporation shall have the burden of
proof to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption.

(b) If the person, persons or entity empowered or selected under Section 9(b) of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within ninety (90) days after receipt by the
Corporation of the request therefor, the requisite determination of entitlement
to indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) prohibition of such indemnification under applicable
law; provided, however, that such ninety (90) day period may be extended for a
reasonable time, not to exceed an additional ninety (90) days, if the person,
persons  or entity making the determination with respect to entitlement to
indemnification in good faith require(s) such additional time for the obtaining
or evaluating of documentation and/or information relating thereto.

11. FEES AND EXPENSES OF INDEPENDENT LEGAL COUNSEL. The Corporation agrees to
pay the reasonable fees and expenses of Independent Legal Counsel should such
Counsel be retained to make a determination of Indemnitee’s entitlement to
indemnification pursuant to Section 9 of this Agreement, and to fully indemnify
such Counsel against any and all expenses and losses incurred by any of them
arising out of or relating to this Agreement or their engagement pursuant
hereto.

12. REMEDIES OF INDEMNITEE.

(a) In the event that (i) a determination pursuant to Section 9 hereof is made
that Indemnitee is not entitled to indemnification, (ii) advances of Expenses
are not made pursuant to this Agreement, (iii) payment has not been timely made
following a determination of entitlement to indemnification pursuant to this
Agreement, or (iv) Indemnitee otherwise seeks enforcement of this Agreement,
Indemnitee shall be entitled to a final adjudication in an appropriate court of
the State of Delaware of his or her rights. The Corporation shall not oppose
Indemnitee’s right to seek any such adjudication.

(b) In the event that a determination that Indemnitee is not entitled to
indemnification, in whole or in part, has been made pursuant to Section 9
hereof, the decision in the judicial proceeding provided in paragraph (a) of
this Section 12 shall be made de novo and Indemnitee shall not be prejudiced by
reason of a determination that he or she is not entitled to indemnification.

(c) If a determination that Indemnitee is entitled to indemnification has been
made pursuant to Section 9 or 10 hereof or otherwise pursuant to the terms of
this Agreement, the Corporation shall be bound by such determination in the
absence of (i) a misrepresentation of a material fact by Indemnitee or (ii) a
specific finding (which has become final) by an appropriate court of the State
of Delaware that all or any part of such indemnification is expressly prohibited
by law.





--------------------------------------------------------------------------------

 

(d) In any court proceeding pursuant to this Section 12, the Corporation shall
be precluded from asserting that the procedures and presumptions of this
Agreement are not valid, binding and enforceable. The Corporation shall
stipulate in any such court that the Corporation is bound by all the provisions
of this Agreement and is precluded from making any assertion to the contrary.

(e) Expenses reasonably incurred by Indemnitee in connection with his or her
request for indemnification under this Agreement, seeking enforcement of this
Agreement or to recover damages for breach of this Agreement shall be borne by
the Corporation.

13. MODIFICATION, WAIVER, TERMINATION AND CANCELLATION. No supplement,
modification, termination, cancellation or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.

14. NOTICE BY INDEMNITEE AND DEFENSE OF CLAIM. Indemnitee shall promptly notify
the Corporation in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
matter, whether civil, criminal, administrative or investigative, but the
omission so to notify the Corporation will not relieve it from any liability
which it may have to Indemnitee if such omission does not prejudice the
Corporation’s rights. If such omission does prejudice the Corporation’s rights,
the Corporation will be relieved from liability only to the extent of such
prejudice; nor will such omission relieve the Corporation from any liability
which it may have to Indemnitee otherwise than under this Agreement. With
respect to any Proceeding as to which Indemnitee notifies the Corporation of the
commencement thereof:

(a) The Corporation will be entitled to participate therein at its own expense;
and

(b) The Corporation jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee; PROVIDED, HOWEVER, that the Corporation shall not be
entitled to assume the defense of any Proceeding if Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Corporation and Indemnitee with respect to such Proceeding. After notice from
the Corporation to Indemnitee of its election to assume the defense thereof, the
Corporation will not be liable to Indemnitee under this Agreement for any
Expenses subsequently incurred by Indemnitee in connection with the defense
thereof, other than reasonable costs of investigation or as otherwise provided
below. Indemnitee shall have the right to employ his or her own counsel in such
Proceeding but the fees and expenses of such counsel incurred after notice from
the Corporation of its assumption of the defense thereof shall be at the expense
of Indemnitee unless:

(i) The employment of counsel by Indemnitee has been authorized by the
Corporation;

(ii) Indemnitee shall have reasonably concluded that counsel engaged by the
Corporation may not adequately represent Indemnitee; or

(iii) The Corporation shall not in fact have employed counsel to assume the
defense in such Proceeding or shall not in fact have assumed such defense and be
acting in connection therewith with reasonable diligence; in each of which cases
the fees and expenses of such counsel shall be at the expense of the
Corporation.

(c) The Corporation shall not settle any Proceeding in any manner which would
impose any penalty or limitation on Indemnitee without Indemnitee’s written
consent; PROVIDED, HOWEVER, that Indemnitee will not unreasonably withhold his
or her consent to any proposed settlement.

15. NOTICES. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom said notice



--------------------------------------------------------------------------------

 

or other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

 

 

 

 

 

 

 

 

 

(a)

  

If to Indemnitee, to:

[INDEMNITEE’S NAME]

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

  

If to the Corporation, to:

WD-40 Company

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

 

 

 

  

Attention: President

  

 

or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.

16. NONEXCLUSIVITY. The rights of Indemnitee hereunder shall not be deemed
exclusive of any other rights to which Indemnitee may now or in the future be
entitled under the Delaware General Corporation Law, the Certificate of
Incorporation or the Bylaws of the Corporation, or any agreements, vote of
stockholders, resolution of the Board of Directors or otherwise.

17. CERTAIN DEFINITIONS.

(a) “Disinterested Director” shall mean a director of the Corporation who is not
or was not a party to the Proceeding in respect of which indemnification is
being sought by Indemnitee.

(b) “Expenses” shall include all direct and indirect costs (including, without
limitation, attorneys’ fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of-pocket expenses and reasonable compensation for time
spent by Indemnitee for which he or she is otherwise not compensated by the
Corporation) actually and reasonably incurred in connection with a Proceeding or
establishing or enforcing a right to indemnification under this Agreement,
applicable law or otherwise; provided, however, that “Expenses” shall not
include any Liabilities.

(c) “Final Adverse Determination” shall mean that a determination that
Indemnitee is not entitled to indemnification shall have been made pursuant to
Section 9 hereof and either (1) a final adjudication in a Delaware



--------------------------------------------------------------------------------

 

court pursuant to Section 12(a) hereof shall have denied Indemnitee’s right to
indemnification hereunder, or (2) Indemnitee shall have failed to file a
complaint in a Delaware court pursuant to Section 12(a) for a period of one
hundred twenty (120) days after the determination made pursuant to Section 9
hereof.

(d) “Indemnification Period” shall mean the period of time during which
Indemnitee shall continue to serve as a director or as an officer of the
Corporation or any subsidiary of the Corporation, and thereafter so long as
Indemnitee shall be subject to any possible Proceeding arising out of acts or
omissions of Indemnitee as a director or as an officer of the Corporation or any
subsidiary of the Corporation.

(e) “Independent Legal Counsel” shall mean a law firm or a member of a law firm
selected by the Corporation and approved by Indemnitee (which approval shall not
be unreasonably withheld) and that neither is presently nor in the past five
years has been retained to represent: (i) the Corporation or any subsidiary of
the Corporation, in any material matter, or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Legal Counsel” shall not include any person
who, under the applicable standards of professional conduct then prevailing,
would have a conflict of interest in representing either the Corporation or
Indemnitee in an action to determine Indemnitee’s right to indemnification under
this Agreement.

(f) “Liabilities” shall mean liabilities of any type whatsoever including, but
not limited to, any judgments, fines, ERISA excise taxes and penalties,
penalties and amounts paid in settlement (including all interest assessments and
other charges paid or payable in connection with or in respect of such
judgments, fines, penalties or amounts paid in settlement) of any Proceeding.

(g) “Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative, including any appeal therefrom.

18. BINDING EFFECT, DURATION AND SCOPE OF AGREEMENT. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Corporation), spouses, heirs
and personal and legal representatives. This Agreement shall continue in effect
during the Indemnification Period, regardless of whether Indemnitee continues to
serve as a director or as an officer of the Corporation or any subsidiary of the
Corporation.

19. SEVERABILITY. If any provision or provisions of this Agreement (or any
portion thereof) shall be held to be invalid, illegal or unenforceable for any
reason whatsoever:

(a) the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby; and

(b) to the fullest extent legally possible, the provisions of this Agreement
shall be construed so as to give effect to the intent of any provision held
invalid, illegal or unenforceable.

20. GOVERNING LAW AND INTERPRETATION OF AGREEMENT. This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware, as applied to contracts between Delaware residents entered into and
to be performed entirely within Delaware. If the laws of the State of Delaware
are hereafter amended to permit the Corporation to provide broader
indemnification rights than said laws permitted the Corporation to provide prior
to such amendment, the rights of indemnification and advancement of expenses
conferred by this Agreement shall automatically be broadened to the fullest
extent permitted by the laws of the State of Delaware, as so amended.





--------------------------------------------------------------------------------

 

21. CONSENT TO JURISDICTION. The Corporation and Indemnitee each irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.

 22. ENTIRE AGREEMENT. This Agreement represents the entire agreement between
the parties hereto, and there are no other agreements, contracts or
understandings between the parties hereto with respect to the subject matter of
this Agreement, except as specifically referred to herein or as provided in
Section 16 hereof.

23. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the date
first set forth above.

 

 

 

 

WD-40 COMPANY

By:

 

 

Title:

 

 

 

 

 

 

INDEMNITEE

 

[INDEMNITEE’S NAME]

 

 

 

 

 

 

 



--------------------------------------------------------------------------------